Case 2:15-cv-06633-CAS-SS Document 409-15 Filed 04/10/19 Page 1 of 5 Page ID
                                 #:10797




                    EXHIBIT I
Case 2:15-cv-06633-CAS-SS Document 409-15 Filed 04/10/19 Page 2 of 5 Page ID
                                 #:10798
                              Frymi Biedak



                            UNITED STATES DISTRICT COURT

                           CENTRAL DISTRICT OF CALIFORNIA



            THE WIMBLEDON FUND, SPC (CLASS     )
            TT),                               )
                                               )
                               PLAINTIFFS,     )
                                               )
                  VS.                          ) CASE NO.
                                               ) 2:15-CV-6633-CAS-ASJWX
                                               )
            GRAYBOX LLC; INTEGRATED            )
            ADMINISTRATION; EUGENE SCHER, AS   )
            TRUSTEE OF BERGSTEIN TRUST; AND    )
            CASCADE TECHNOLOGIES CORP.,        )
                                               )
                               DEFENDANTS.     )
            ___________________________________)




                      VIDEOTAPED DEPOSITION OF FRYMI BIEDAK

                                       TAKEN ON

                               MONDAY, MARCH 25, 2019




            Sandra Mitchell
            C.S.R. 12553




         eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 409-15 Filed 04/10/19 Page 3 of 5 Page ID
                                    #:10799
                                  Frymi Biedak

                                                                        Page 200
15:47:21    1               Do you see that?

            2         A     I see that, yes.     Number 2, yes.

            3         Q     But have we -- have you seen any documents ever

            4     appointing Kia Jam president of Swartz IP?

15:47:38    5         A     I don't think so.    I mean, I -- again, I

            6     don't -- I don't remember.

            7         Q     Have you ever seen Kia Jam sign as president of

            8     Swartz IP?

            9         A     I don't remember either way.

15:47:53 10           Q     So let's start with a new exhibit.      And this

           11     will be Exhibit No. 25.

           12                   (Exhibit 25 was marked for

           13                   identification by the Court Reporter

           14                   and is attached hereto.)

15:48:14 15                 MR. WIECHERT:    And, Jim, can I ask you just to

           16     pass my pen over?

           17               MR. WALKER:     Oh, of course.

           18               MR. WIECHERT:    Thank you.

           19     BY MR. WIECHERT:

15:48:35 20           Q     Ms. Biedak, have you ever seen Exhibit 25

           21     before?

           22         A     It looks -- I -- I think so.

           23         Q     Did you prepare it?

           24         A     It's very possible, yes, because that's how I

15:48:55 25       would prepare a document.


                eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 409-15 Filed 04/10/19 Page 4 of 5 Page ID
                                    #:10800
                                   Frymi Biedak

                                                                           Page 201
15:48:57    1         Q   All right.    Do you recall where the information

            2     came from that you placed on this document?

            3         A    Well, I probably would have looked at the

            4     articles of -- the -- certificate, information or

15:49:18    5     whatever at -- maybe at the -- maybe at the EIN number.

            6         Q    This is interesting.

            7              Do you recall speaking with anyone to obtain

            8     information concerning Swartz IP other than looking at

            9     legal documents?

15:49:44 10           A   Possibly, yes.     I would assume so because I

           11     don't know how to answer any of -- when it says your

           12     name, I would not answer all these questions.        I

           13     wouldn't know how to answer them.

           14         Q    And is this a document -- if you were preparing

15:49:57 15       it, you would be preparing it in the course of your

           16     regular course of business working for Mr. Bergstein?

           17     Would you prepare this as part of your job for

           18     Mr. Bergstein?

           19         A    I don't even know what this document was for,

15:50:13 20       quite frankly.

           21         Q    All right.

           22         A    For which purpose.

           23         Q    There is certain information on this document.

           24         A    Uh-huh.

15:50:18 25           Q   And I want to focus -- first of all, there's a


                eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 409-15 Filed 04/10/19 Page 5 of 5 Page ID
                                    #:10801
                                    Frymi Biedak

                                                                        Page 202
15:50:21    1     question about names of individuals with ten or more

            2     ownership -- 10 percent or more ownership or control of

            3     the company.   And first is listed Owari Opus on some

            4     majority of interest, 87.5 percent.

15:50:38    5               Do you see that?

            6           A   Yes, I do.

            7           Q   You've indicated earlier you don't know who

            8     owns Owari Opus; correct?

            9           A   That's correct.

15:50:46 10             Q   It then says, "David Bergstein is the president

           11     of Owari Opus."

           12               Do you see that?

           13           A   I see that, yes.

           14           Q   Do you have any information as to whether or

15:50:55 15       not David Bergstein was the president of Owari Opus?

           16           A   I -- I don't.   And I don't know -- I did not

           17     think that he was, actually.

           18           Q   And Jerry Swartz owning 12.5 percent of Swartz

           19     IP.

15:51:12 20                 Do you know whether he ever became a

           21     shareholder of Swartz IP?

           22           A   I wouldn't know either way.

           23           Q   Then there is -- at the bottom, there are

           24     financial questions.    And the first relates to total

15:51:27 25       annual income and it says "2 million to $5 million for


                eLitigation Services, Inc. - els@els-team.com
